Citation Nr: 1546891	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-27 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a lung disorder, to include as due to in-service exposure to ionizing radiation.

2. Entitlement to service connection for a heart disorder, to include as due to in-service exposure to ionizing radiation.

3. Entitlement to service connection for prostate disorder, to include as due to in-service exposure to ionizing radiation.

4. Entitlement to an initial compensable evaluation for residuals of colon cancer.

5. Entitlement to an initial compensable evaluation for residuals of basal cell carcinoma of the left ear lobe.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from December 1950 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's appeal lies with the RO in Buffalo, New York.

The issues of service connection for lung, heart, and prostate disorders and an increased initial evaluation for residuals of colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of basal cell carcinoma of the left ear lobe is not manifest by a painful or unstable scar or at least one characteristic of disfigurement.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residuals of basal cell carcinoma of the left ear lobe have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, and 7818 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded a VA examination to address his claimed disability.  This VA examination is adequate for the purposes of evaluating the Veteran's disability, as it involved a review of the his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Service connection for residuals of basal cell carcinoma of the left ear lobe was awarded by the January 2013 rating decision and an initial noncompensable evaluation was assigned.  The Veteran contends that an increased evaluation is warranted throughout the appeal period.

Malignant skin neoplasms are to be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or on impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818.

Diagnostic Code 7800, pertaining to disfigurement of the head, face or neck, provides for an 80 percent evaluation when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

A 50 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. 

A 30 percent evaluation is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. 

For one characteristic of disfigurement, a 10 percent evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement for purposes of evaluation under § 4.118 are: (1) a scar 5 or more inches (13 or more cm.) in length; (2) scar at least one- quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation: (4) scar adherent to underlying tissue; (5) skin hypo-or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id., Note (1).

Additional evaluations are warranted based on painful or unstable scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The report of a January 2014 VA examination indicates the Veteran had a left ear lobe lesion removed in January 2013, consistent with a basal cell carcinoma.  The same area was re-excised in April 2013.  The only residual is a scar on the left anterior ear lobe measuring 0.5 by 0.1 cm. which is neither painful nor unstable.  There is no elevation, depression, adherence to underlying tissue or missing underlying soft tissue nor is there abnormal pigmentation or texture.  Finally, the scar does not result in gross distortion or asymmetry of facial features, visible or palpable tissue loss, nor does it result in limitation of motion or any other functional impairment.

The Veteran has not submitted any competent evidence to indicate he suffers residuals of basal cell carcinoma of the left ear that result in a painful or unstable scar or at least one characteristic of disfigurement.  The Board acknowledges the Veteran's contentions that his service-connected disability warrants a compensable evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).  The Board also notes the VA examination report reflect additional scarring on the neck.  However, this is not service-connected and not subject to the instant appeal.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation throughout the appeal period, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  The symptoms associated with the Veteran's disability (e.g., a scar that is not painful or unstable or result in any functional impairment) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation for residuals of basal cell carcinoma of the left ear lobe is denied.


REMAND

The Veteran has claimed service connection for lung, heart, and prostate disorders as due to in-service exposure to ionizing radiation.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in different ways, which have been outlined by the Court.  See Davis v. Brown , 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

Pertinent to the instant case, if a Veteran was exposed in service to ionizing radiation and, after service, developed a "radiogenic disease" within a period specified for each by law (in most cases 5 years or more after separation from service), then the Veteran's claim must be referred to the Under Secretary for Benefits for a determination, based on the extent of exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes all forms of cancer.  38 C.F.R. § 3.311(b)(2).  Nevertheless, the procedures outlined in 38 C.F.R. § 3.311 apply to other diseases if the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).  In the instant case, the Veteran's representative has cited studies finding that numerous lung and heart diseases, including chronic pulmonary embolism and coronary artery disease, may be related to radiation exposure.  See August 2015 Informal Hearing Presentation.  Therefore, the provisions of 38 C.F.R. § 3.311 apply to these claims.

Further, the Veteran claims service connection for a prostate disorder, to include removal of the prostate.  The record suggests the Veteran may have suffered from prostate cancer.  See, e.g., February 2014 Geneva General Hospital admission report; see also February 2012 Veteran's statement (noting prostate surgery scheduled for March 2012).  However, VA treatment records reflect the Veteran denied a history of prostate cancer in September 2000, and, in February 2006, reported removal of his prostate due to urinary retention, and records related to the March 2012 surgery have not been obtained.  In light of the conflicting reports, on remand, the Veteran should be requested to identify any records related to his prostatectomy procedure and March 2012 surgery.  Should the condition be related to prostate cancer, then the provisions of 38 C.F.R. § 3.311 would apply to this claim as well.

In the instant case, the Veteran's exposure to ionizing radiation has been established.  See December 2012 Defense Threat Reduction Agency Report.  Furthermore, the Veteran's representative has submitted evidence of a relation between lung and heart disorders and radiation exposure.  As such, the Veteran's claims must be referred to the Under Secretary for Benefits for consideration.  See 38 C.F.R. § 3.311(b)(1).  Should a history of prostate cancer be established, this claim should also be referred to the Under Secretary for Benefits.

Finally, with respect the claim for a compensable evaluation for residuals of colon cancer, the Board notes that a 100 percent evaluation is warranted during active therapeutic procedures.  See 38 C.F.R. § 4.114, Diagnostic Code 7343 (2015).  The record indicates the Veteran was diagnosed with colon cancer in 2011 on routine colonoscopy, which was removed and did not require chemotherapy or radiation treatment.  He continues to receive routine colonoscopies, the most recent of record being in August 2013.  At this time, multiple polyps were again removed, including a small amount of recurrent polyp adjacent to the site of the first cancerous polyp.  However, the August 2013 colonoscopy report does not include a pathology report.  Absent this pathology report, the Board is unable to determine whether there has been local recurrence of colon cancer.  As such, on remand, the Veteran should be requested to provide these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request he identify all treatment related to his prostate disorder and colon cancer, as well as completion of the appropriate medical releases to allow VA to obtain these records.  The Veteran must be specifically requested to identify the source of the following:

a. treatment for claimed prostate cancer and prostatectomy procedure;

b. reports of ongoing colonoscopies, including the pathology report for the August 2013 colonoscopy.  

For each treatment provider identified, obtain these relevant records for inclusion in the claims file.  The claims file should contain documentation concerning all attempts to obtain records.

2. Following completion of the above, forward the appellant's claims for lung and heart disorders to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c) (2015).  Should a history of prostate cancer be established, this claims should also be forwarded to the Under Secretary for Benefits for appropriate opinion.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


